 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Yaman Salahi (SBN 288752)
     Adam Gitlin (SBN 317047)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   ysalahi@lchb.com
     agitlin@lchb.com
 7
     Interim Class Counsel
 8

 9                                    UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11                                           OAKLAND DIVISION
12

13   IN RE CALIFORNIA BAIL BOND                           Master Case No. 4:19-CV-00717-JST
     ANTITRUST LITIGATION
14                                                        DECLARATION OF DEAN M. HARVEY
                                                          IN SUPPORT OF PLAINTIFFS’
15                                                        ADMINISTRATIVE MOTION TO SET A
     THIS DOCUMENT RELATES TO:                            BRIEFING SCHEDULE AND PAGE
16                                                        LIMITS REGARDING RESPONSES TO
     All Actions                                          THE SECOND CONSOLIDATED
17                                                        AMENDED COMPLAINT AND MOTION
                                                          TO LIFT DISCOVERY STAY
18

19               I, Dean M. Harvey, declare as follows:

20               1.     I am a Partner at the law firm of Lieff Cabraser Heimann & Bernstein, LLP (“Lieff

21   Cabraser”), which has been appointed Interim Class Counsel. I am the lead attorney for this case

22   at Lieff Cabraser. I have personal knowledge of the facts herein and, if called upon to testify to

23   those facts, I could and would do so competently.

24               2.     During a meet-and-confer call on May 14, 2020, counsel for Defendants informed

25   me they would oppose Plaintiffs’ Motion to Lift the Discovery Stay, and that they would all

26   respond to the Second Consolidated Amended Complaint (“SCAC”) with motions to dismiss,

27   including even the Defendants for whom the Court previously held Plaintiffs had sufficiently

28   alleged involvement in the alleged conspiracy. During that call and in later email

                                                                           DECLARATION OF DEAN M. HARVEY
     1992531.1
                                                      -1-                        CASE NO. 4:19-CV-00717-JST
 1   correspondence, the parties attempted to, but could not, reach agreement on page limits for the
 2   motions to dismiss, a briefing schedule for Plaintiffs’ Motion to Lift the Discovery Stay, or page
 3   limits regarding Plaintiffs’ Motion to Lift the Discovery Stay.
 4               3.     Attached hereto as Exhibit A is a true and correct copy of an email chain between
 5   myself and defense counsel that contains the relevant email correspondence.
 6               I declare under penalty of perjury under the laws of the United States that the foregoing is
 7   true and correct.
 8               Executed on the 18th of May, 2020 in San Francisco, California.
 9
     Dated: May 18, 2020                          Respectfully submitted,
10

11                                                /s/ Dean M. Harvey
                                                  Dean M. Harvey (SBN 250298)
12                                                Katherine Lubin Benson (SBN 259826)
                                                  Yaman Salahi (SBN 288752)
13                                                Adam Gitlin (SBN 317047)
                                                  LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
14
                                                  275 Battery Street, 29th Floor
15                                                San Francisco, CA 94111
                                                  Telephone: (415) 956-1000
16                                                dharvey@lchb.com
                                                  kbenson@lchb.com
17                                                ysalahi@lchb.com
                                                  agitlin@lchb.com
18

19                                                Interim Class Counsel

20

21

22

23

24

25

26

27

28

                                                                              DECLARATION OF DEAN M. HARVEY
     1992531.1
                                                        -2-                         CASE NO. 4:19-CV-00717-JST
